Citation Nr: 1719708	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected depressive disorder.

2.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person or based on being housebound.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 1966 and from October 1971 to October 1975.  The Veteran died in August 2012 and the appellant, the Veteran's surviving spouse, has been substituted for the Veteran for these pending claims.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appellant testified at a hearing before the undersigned in November 2014.  The transcript of this hearing is associated with the claims file.

The claims were previously before the Board in April 2015 and August 2016 when the above listed issues were remanded for further development.

In addition to the issues listed above, in August 2016 the Board remanded the issue of entitlement to an effective date prior to August 19, 2009, for basic eligibility to Dependents' Educational Assistance (DEA), for the issuance of a Statement of the Case (SOC).  In March 2017 the appellant was issued a SOC with regard to this and other issues.  The appellant subsequently perfected an appeal of the issues with Substantive Appeal on a VA Form 9 in April 2017 and requested a hearing with regard to the issues.  The appellant has yet to be afforded a hearing and the issues have not been certified to the Board.  As such, the issue of entitlement to an effective date prior to August 19, 2009, for basic eligibility to Dependents' Educational Assistance (DEA) will be the subject of a separate decision by the Board.


FINDINGS OF FACT

1.  The competent and credible evidence is against a finding that the Veteran has a heart disorder casually related to, or aggravated by, active service, or due to or permanently aggravated by a service-connected disability.

2.  It is at least in equipoise that the Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance; he requires regular personal assistance from his wife to perform activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The criteria for SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records do not reveal any complaint, diagnosis, or treatment for any heart disability.

A VA examination report dated in January 1976 revealed no abnormal pulsations in the chest wall.  The ventricular thrust was forceful.  Sounds project well.  No thrill.  PMI was in the fifth interspace of the midclavicular line, no rub.  Cardiac contour percusses to normal limits.  Rate and rhythm were regular.  There was no splitting of sounds, extra heart sounds.  No murmur.  No effect of inspiration or expiration on the heart sounds.  There was no peripheral venous distention or arteriosclerosis.  Peripheral pulses were synchronous and of adequate amplitude throughout.  Capillary pulses were present.  

In a VA hospital discharge note dated in July 1976 the Veterans cardiovascular examination was normal.

In a psychiatric examination dated in October 1976 the Veteran reported that he sometimes woke up in the early morning, felt frightened, and his heart pounds for a while.

In August 1990 the Veteran's heart was noted to have regular rate and rhythm, grade I/VI systolic ejection murmur, left sternal border without radiation.  In a September 1990 treatment note the Veteran's heart was noted to have a regular rate and rhythm with 1/6 systolic ejection murmur, normal S1 and S2, no jugular venous distention and no carotid bruits.

In May 1993 the Veteran was diagnosed with acute myocardial infarction.  In June 1993 the Veteran was diagnosed with atherosclerotic coronary artery disease.  In a private treatment note dated in November 1993 the Veteran was diagnosed with atherosclerotic occlusive coronary artery occlusive disease, unstable angina pectoris, and status post multiple percutaneous transluminal coronary angioplasties.

In May 1999 the Veteran was diagnosed with coronary artery disease, status post coronary artery bypass grafting and recurrent carotid stenosis.

In a private treatment record dated in March 2001 the Veteran was diagnosed with coronary artery disease, status post redo coronary artery bypass graft, and chronic pain syndrome.

In a private treatment record dated in October 2001 the Veteran was diagnosed with coronary artery disease, unstable angina, redo coronary artery bypass grafting, abnormal exercise thallium treadmill, hypertension, and ischemic cardiomyopathy.

The Veteran was afforded a VA heart examination in January 2002.  The Veteran reported that the onset of atherosclerotic vascular disease began in 1989 when he began experiencing transient ischemic attacks and small strokes and blackouts.  The Veteran's subsequent treatment was discussed.  After examination the examiner noted that the Veteran has advanced atherosclerotic vascular disease involving the coronary, cerebral, and aortofemoral vascular systems and he was unable to work secondary to this and to psychiatric condition.  He gave a history of continuous medical and psychological treatment for a psychiatric disorder beginning during active duty and continuing to the present.  His psychiatric disorder which has been described as reactive depression anxiety neurosis or delayed stress reaction if confirmed by the examining psychiatrist as being significant and long standing may be considered a contributing cause along with cigarette smoking, hypertension and positive family history for his atherosclerotic vascular disease.  In addition, his psychiatric condition exacerbates his atherosclerotic vascular disease by inducing angina pectoris.

In a statement dated in April 2002 the Veteran was noted to have a variety of ongoing problems consisting of consisting of anxiety neurosis, degenerative joint disease, status post transient ischemic attacks, status post bilateral carotid endarterectomy and end stage coronary artery disease.  With regard to his coronary artery disease it was the provider's feeling that the Veteran was completely disabled simply on the basis of this.  He has almost daily chest pain despite maximum medical therapy and despite a recent trial of EECP therapy.  He additionally had the diagnosis of posttraumatic stress disorder.  It was the provider's feeling that the Veteran's anxiety neurosis would contribute and worsen his other ongoing medical problems.  

Additional treatment records continue to note diagnoses, including coronary artery disease.

In October 2008 it was noted that the Veteran's chest pain began in 1993.  In January 2009 it was reported that the Veteran's chest pain began in 1992 or 1993.

A medical opinion was obtained in December 2015.  The examiner reported that the Veteran died of coronary artery disease, heart disease.  Coronary artery disease is a common medical conditions and the Veteran had several risk factors including high-lipid disorder, hypertension and heavy use of tobacco.  The examiner noted that while depression has been found to be associated with heart disease, a strong causal link has not been shown in the medical literature.  Thus, the examiner opined that it is less likely than not that Veteran's heart disease was due to his depression.  The examiner reported that it was more likely related to known risk factors listed above.  The examiner further reported that evidence that heart disease began in service was not seen.  The examiner further opined that it was less likely than not that heart disease is due to service.

A medical opinion was obtained in December 2016.  The Veteran had a history of cardiovascular disease, and it was noted that he had had the development of mini strokes as early as 1988.  However, there was no note of any increase in his blood pressure or a reading consistent with that of hypertension noted during his military service.  Of note was that he had a strong family history of hypertension and cerebrovascular accident.  He was noted to have a bilateral carotid endarterectomy in 1990.  It was noted in his medical records that in 2001 he had a redo coronary artery bypass graft (CABG) in March 2001, and a diagnosis of hypertension and coronary artery disease.  The Veteran had his first CABG grafting performed in 1995, and was diagnosed as having coronary artery disease at that time.  The Veteran was noted to have a 40 pack year history in 2001 of tobacco use.  In review of the Veteran's chart it was noted that the Veteran was overweight, smoked and also had a strong family history of coronary artery disease.  The examiner noted that these are all very important risk factors for the development of coronary artery disease.  The risk factors for coronary artery disease include those which cannot be changed such as male sex/gender, increasing age, and heredity.  The risk factors which can be modified include tobacco smoking, high blood cholesterol, high blood pressure, physical inactivity, obesity and overweight, and diabetes mellitus.  Contributing risk factors are stress, alcohol, diet and nutrition.  The contributing risk factors are associated with increased risk of cardiovascular disease, but the examiner noted that their significance and prevalence had not yet been determined according to the American Heart Association.  The examiner reported that there has been new research to say that having a heart attack or cardiac surgery may cause or worsen depression in some persons.  However, this has not been established if it there may have been an underlying depression, or if the depression is related to the fact that one's health is deteriorating.  There has been no conclusive medical evidence to show that depression causes heart disease.  However it has been noted that persons who are depressed are likely to have an increased smoking habit, be overweight, and probably miss medication doses and not care for themselves as well as they should to alleviate some of the modifiable risk factors.  Therefore, it was the opinion of the examiner that the Veteran's coronary artery disease was "less likely than not (greater than 50 percent probability) that the heart disorder did not have its onset during his military service, and his depressive disorder."

In a February 2017 addendum, the examiner reported that the report should have stated it is less likely than not (less than 50 percent probability) that the Veteran's heart condition had its onset during military service.  It is also less likely than not (less than 50 percent probability) that the Veteran's heart condition was caused or permanently aggravated by his depressive disorder.

The Board finds that entitlement to service connection for a heart disorder is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any heart disorder.  Post service cardiovascular examinations in 1976 were normal.  Treatment records reveal that the Veteran was first diagnosed with a cardiovascular disorder in 1993, many years after separation from service.  The Board acknowledges that in January 2002, a VA examiner reported that the Veteran's psychiatric disorder may be considered a contributing cause along with cigarette smoking, hypertension and positive family history for his atherosclerotic vascular disease.  The examiner further noted that the Veteran's psychiatric condition exacerbated his atherosclerotic vascular disease by inducing angina pectoris.  In April 2002 a provider noted that the Veteran's anxiety neurosis would contribute and worsen the Veteran's other ongoing medical problems.  However, in December 2015 a VA medical opinion was obtained wherein the examiner noted that coronary artery disease is s common medical condition for which the Veteran had several risk factors including high-lipid disorder, hypertension, and heavy use of tobacco.  The examiner noted that although depression has been found to be associated with heart disease, a strong causal link had not been shown in the medical literature.  The examiner rendered the opinion that it was less likely than not that the Veteran's heart disease was due to his depression and that it was more likely related to the reported known risk factors.  The examiner further reported that no evidence was seen that the Veteran's heart disease began in service and, therefore, opined that it was less likely than not that heart disease was due to service.  Another medical opinion was obtained in December 2016 with an addendum in February 2017.  After thorough discussion of the Veteran's history as well as the Veteran's risk factors for cardiovascular disease, the examiner found in the addendum that it was less likely than not that the Veteran's heart condition had its onset during military service and that it was less likely than not that the Veteran's heart condition was caused or permanently aggravated by his depressive disorder.  The Board finds the December 2016 VA medical opinion along with the February 2017 addendum to be more probative than the January 2002 and April 2002 statements because of the detailed rationale provided by the examiner.  Therefore, entitlement to service connection for a heart disorder is denied.

III.  SMC

The Veteran seeks entitlement to SMC based on the need for the aid and attendance of another person or based on being housebound.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351 (b).  A veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 C.F.R. § 3.351 (c). 

Under 38 C.F.R. § 3.352 (a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352 (a);  Turco v. Brown, 9 Vet. App. 222 (1996).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502 (c); 38 C.F.R. § 3.351 (d)(2).

During the period on appeal the Veteran was in receipt of service-connected benefits for depressive disorder, degenerative arthritis of the dorsal spine, post-operative patellectomy of the right knee due to chondromalacia, and chondromalacia of the left knee.

In an August 2009 treatment note the Veteran was reported to not be able to walk more than 200 feet due to his back disability.

The Veteran underwent a VA psychiatric examination in September 2009.  The Veteran was noted to manage hygiene at least every other day.  With regard to activities of daily living the Veteran was noted to have a slight problem with household chores and driving.  There were no problems with toileting, grooming, shopping, bathing and dressing.

The Veteran underwent a VA joints examination in June 2010.  The examiner noted that the Veteran got around in a wheelchair from time to time but did a fair amount of walking as well.  After examination it was noted that the Veteran was most limited by his back as he had a lot of pain and lack of endurance that caused functional disability.  With regard to his right knee he was limited mostly by weakness and secondarily by pain.  With regard to the left knee, he was limited most by pain.  However, range of motion of the knees was excellent.

In December 2010 the Veteran's physician completed a medical opinion regarding the Veteran's ability to do work-related activities.  With the exception of the ability to ask simple questions or request assistance, which the provider noted the Veteran was unable to meet competitive standards, the provider noted that the Veteran had no useful ability to function.  The provider noted that the Veteran had very critical physical problems that required the Veteran to seek doctors several days a week.  The provider reported that the Veteran had been ill a number of years and was only regressing as would be expected with his mental and physical conditions.  The provider reported that the Veteran was totally disabled from any type of employment and had been for a very long time.  

In another statement dated in December 2010, the Veteran's physician checked next to the criteria for assignment of a 100 percent evaluation for a mental disorder.  This included the statement intermittent inability to perform activities of daily living.  

In December 2010 a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance form was completed by the Veteran's provider.  Chronic pain, dementia, depression, and chronic pain medication restricted the Veteran's activities/functions.  The Veteran was not confined to his bed.  He was able to feed himself but was not able to prepare his own meals.  It was noted that he did not have the mental focus to prepare meals secondary to his dementia, depression and chronic pain medication.  He needed assistance with drawing bathwater secondary to peripheral neuropathy.  He had a history of scalding without his wife's assistance.  The Veteran was not legally blind and did not require nursing home care.  He required medication management and dementia, depression, and chronic pain medication were listed in the explanation.  He was not able to manage his own financial affairs and dementia, depression, and chronic pain medication were listed in the explanation.  The Veteran had chronic pain in the shoulders and elbows, course fine movement, and decreased strength in the left upper extremity secondary to cerebrovascular accident.  He had severe arthritic deformity of the right knee and right patella being absent.  Right lower extremity weakness secondary to L5-S1 lumbar disc.  He had chronic low back pain and generalized back stiffness.  All activities were largely supervised or assisted by his wife who prepared all meals, supervised medication, drew bathwater and reminded the Veteran regarding his activities of daily living.  The Veteran left home to got to doctor visits and the pharmacy and his wife or daughter is always with him.  

An examination form for Housebound Status or Permanent Need for Regular Aid and Attendance dated in May 2012 has been associated with the claims file.  The Veteran's complaints included status post cerebrovascular accident, transient ischemic attack, dysphagia, generalized weakness, confusion, gait disturbance, and dementia.  The Veteran was noted to be unable to walk without the assistance of another person.  He was able to leave his home once a week or less for doctor appointments.  The Veteran's diagnoses were listed as status post cerebrovascular accident, coronary artery disease, hypertension, dementia, lymphoma, congestive heart failure, arthritis, anxiety and depression, and aphasia.  The provider noted that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.  

Affording the Veteran the benefit of the doubt, entitlement to SMC at the aid and attendance rate is warranted.  Review of the record reveals that the Veteran was prescribed pain medication.  The evidence shows that in December 2010 the Veteran was noted to be unable to prepare his meals secondary, in part, to his depression and chronic pain medication.  In addition, the Veteran needed medication management, in part due to his depression and chronic pain medication.  He was unable to manage his financial affairs due, in part, to his depression and chronic pain medication.  The Veteran was noted to have arthritic deformity of the right knee and right patella being absent.  He had right lower extremity weakness due to his lumbar spine and he had chronic low back pain and generalized back stiffness.  All of the Veteran's activities were supervised by his wife.  Thereafter, in May 2012 the Veteran's diagnoses were noted to include arthritis, anxiety and depression.  It was noted that the Veteran required a daily personal health care services.  

As the evidence is at least in equipoise that the Veteran's service-connected disabilities necessitate regular aid and attendance, the Board finds that the claim is granted.  The grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot as it is the greater benefit.  See 38 U.S.C.A. § 1114.


ORDER

Entitlement to service connection for a heart disorder is denied.

Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person is granted.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


